                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JEREMY HUFFMAN, SR.,

                      Plaintiff,

                      v.                             CAUSE NO.: 3:19-CV-169-JD-MGG

 ST JOSEPH COUNTY JAIL, et al.,


                      Defendants.

                                          ORDER

       Jeremy Huffman, Sr., a prisoner without a lawyer, filed this lawsuit and must

pay the filing fee as required by 28 U.S.C. § 1915(b). Therefore, the court:

       (1) GRANTS the plaintiff leave to proceed in forma pauperis (ECF 2);

       (2) WAIVES the initial partial filing fee;

      (3) ORDERS the plaintiff, Jeremy Huffman, Sr., Manchester Federal
Correctional Institution # 16508-027, to pay (and the facility having custody to
automatically remit) to the clerk 20% of the money received for each calendar month
during which $10.00 or more is received, until the $350.00 filing fee is paid in full;

       (4) DIRECTS the clerk to create a ledger for receipt of these funds; and

       (5) DIRECTS the clerk to send a copy of this order to each facility where the
plaintiff is housed until the filing fee has been paid in full.

       SO ORDERED on April 9, 2019

                                                        /s/ JON E. DEGUILIO
                                                    JUDGE
                                                    UNITED STATES DISTRICT COURT
